Citation Nr: 0007152	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee with patellar tendonitis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee with patellar tendonitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1985 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for increased ratings for his right and left knee 
disabilities.  The veteran timely appealed those 
determinations.


REMAND

Historically, the veteran was originally granted service 
connection for his right and left patellofemoral syndrome in 
July 1990.  At that time, the RO assigned a 20 percent rating 
to the veteran's right knee disability, and assigned a 10 
percent rating to the veteran's left knee disability (under 
Diagnostic Code 5257). 

In October 1997, the Chief of Orthopedic Surgery at the 
Durham, North Carolina Medical Center examined the veteran 
and prepared a memorandum describing the veteran's right and 
left knee disabilities.  While the veteran's range of motion 
continued to be limited (flexion 0 to 100 degrees on the 
right; 0 to 150 degrees on the left), the examiner found that 
the veteran demonstrated bilateral instability.  The examiner 
concluded that the veteran's degenerative process had no 
doubt continued to progress as well as his bilateral 
instability.

Further review of the claims folder indicates that the RO has 
evaluated the service-connected patellofemoral syndrome of 
the veteran's knees in accordance with Diagnostic Code 5257.  
The assignment of a 20 percent rating for the right knee was 
predicated on a finding of moderate lateral instability or 
recurrent subluxation, and the assignment of a 10 percent 
rating for the left knee on slight lateral instability or 
recurrent subluxation.  See 38 C.F.R. § 4.71a, Code 5257 
(1999).  However, if the veteran has arthritis in his knees 
associated with the service-connected disabilities of these 
joints, such additional debility must also be considered in 
evaluating the extent of these bilateral knee disorders.  
Disabling residuals of arthritis, such as pain or limitation 
of motion, may be rated separately from the disabling 
manifestations of ligamentous instability.  VAOPGCPREC 23-97 
(July 1, 1997); see also VAOPGCPREC 9-98; 63 Fed.Reg. 56703-
56704 (Aug. 14, 1998).  No consideration was given by the RO 
to assigning a separate rating for arthritis.  

The Court has held that, although the Board would not be 
jurisdictionally barred from reaching the merits, in 
addressing in its decision a question that had not been 
addressed by the RO, the Board must consider: (1) whether the 
claimant had been given adequate notice of the need to submit 
evidence or argument on that question, (2) whether he had 
been given an opportunity to submit such evidence and 
argument, (3) whether the veteran had been given the 
opportunity to address that question at a hearing and (4), if 
not, whether he would be prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384(1993).  Failure to refer this matter 
to the RO for initial consideration would, in the opinion of 
the Board, violate his due process rights.

The Board notes that in view of the aforementioned General 
Counsel opinions, if the veteran exhibits both recurrent 
subluxation/lateral instability as well as limitation of 
motion of the knees due to arthritis, then he is entitled to 
consideration of separate compensable ratings under the 
relevant diagnostic codes.  With regard to limitation of 
motion, the veteran may be assigned a separate rating for his 
arthritis if that arthritis restricts his motion to a zero 
percent rating under Diagnostic Code 5260 or 5261.  In 
addition, a separate rating for arthritis may also be based 
on x-rays findings and painful motion under 38 C.F.R. § 4.59 
(1999).  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999) must be considered in assigning an evaluation 
for arthritis under Diagnostic Code 5003, and the RO must 
consider functional loss and clearly explain the impact of 
pain upon the disability.  If the veteran does not at least 
meet the criteria for a zero-percent rating under either of 
those Codes, there is no additional disability for which a 
rating may be assigned.  Where additional disability is 
shown, however, a veteran rated under Diagnostic Code 5257 
can also be compensated under Diagnostic Code 5003 and vice 
versa.

In order to apply the directives of the General Counsel 
opinions, an additional VA examination is necessary.  In 
addition, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court expounded on the 
evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The additional VA evaluation should include specific 
information regarding any functional loss that the veteran 
may experience as a result of his bilateral knee 
disabilities.  DeLuca.  Furthermore, the examiner conducting 
the evaluation on remand should determine, based on X-rays, 
whether the veteran has arthritis in his left knee as a 
result of his service-connected left knee disability.  In 
this regard, the Board also notes that, in adjudicating the 
veteran's claims for increased ratings for his service-
connected right and left knee disabilities, the RO should 
determine whether ratings are warranted separate from that 
awarded under Code 5257.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) in claims for increased 
ratings, failure to report for scheduled VA examination, 
without demonstrating good cause therefore, will result in 
the denial of the claim.  

In addition to affording the veteran a VA examination, the RO 
should also obtain and add to the claims file any additional 
VA or private treatment records of the veteran pertaining to 
treatment of his service-connected bilateral knee disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file all VA and/or 
private treatment records of the veteran, 
relating to the service-connected knee 
disorder, which are not currently in the 
claims file.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and extent 
of disabilities of the knees.  It is 
imperative that the examiner reviews this 
decision and the entire claims file prior 
to the examination.  All indicated tests 
should be conducted.  

a.  The examiner should evaluate the 
stability of each knee.  If lateral 
instability and/or recurrent subluxation 
is shown, the examiner should state 
whether such is slight, moderate or 
severe. 

b.  The examiner should determine by 
appropriate study whether there is 
radiographic evidence of arthritis of the 
left knee and, if so, the nature and 
extent of disability attributable 
thereto.  The examiner should state 
whether the veteran has arthritis of the 
knee and, if so, whether it causes 
limitation of motion or pain and to what 
extent.

c.  The examiner should evaluate the 
range of motion of each knee and should 
determine whether flare-ups of the 
disorder cause additional limitation of 
motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  In addition, the 
examiner should determine whether 
prolonged use causes weakened movement, 
excess fatigability, or incoordination.  
If the aforementioned determinations 
cannot be made, or if prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination, or if 
flare-ups do not cause an additional loss 
of range of motion, or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the 
examiner should so state for the record.

d.  The functional limitations of left 
and right knee disabilities must be fully 
described and the factors upon which 
medical opinions are based must be set 
forth in the report.

3.  The veteran should be asked how much 
time, if any, he loses from work due to 
his service-connected bilateral knee 
disability.  If the veteran answers in 
the affirmative, he should provide 
documentation by his employer showing 
time lost, if any, due to his service-
connected knee disabilities.  In 
addition, he is advised to provide 
documentation from his employer 
concerning any accommodations for him on 
account of his service-connected knee 
impairment.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for bilateral 
patellofemoral syndrome.  In the event he 
fails to report for scheduled VA 
examination, the provisions of 38 C.F.R. 
§ 3.655 (1999) should be applied.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




